          Case 18-03079 Document 64-1 Filed in TXSB on 10/12/18 Page 1 of 9




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 In re:                                     §      Case No. 16-34028
                                            §
 NORTHSTAR OFFSHORE GROUP, LLC §
                                            §
        Debtor.                             §      Chapter 11
                                            §
 JAMES KATCHADURIAN, Litigation             §
 Trustee, on behalf of Northstar Litigation §
 Trust,                                     §
                                            §      ADVERSARY NO. 18-03079
        Plaintiff,                          §
 v.                                         §
                                            §      Jury
 NGP ENERGY CAPITAL                         §
 MANAGEMENT, LLC; NGP X US                  §
 HOLDINGS, L.P.; NGP NATURAL                §
 RESOURCES X, L.P.; NGP X PARALLEL §
 HOLDINGS, L.P.; NGP NATURAL                §
 RESOURCES X PARALLEL FUND, L.P.; §
 NOG ROYALTY HOLDINGS, LP;                  §
 CHRISTOPHER RAY; JESSE BOMER;              §
 TOMAS ACKERMAN; DAVID ALBIN;               §
 DAVID HAYES; S. GLYNN ROBERTS;             §
 GAYLON FREEMAN; MARK STEVENS; §
 and JAMES P. ULM, II,                      §
                                            §
        Defendants.                         §


MOVANTS’ SUR-REPLY IN SUPPORT OF MOVANTS’ RESPONSE TO PLAINTIFF’S
  SUPPLEMENT TO OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS
                        [Relates to Dkt. No. 61]

          Defendants NGP Energy Capital Management, L.L.C., NGP X US Holdings L.P., NGP

Natural Resources X, L.P., NGP X Parallel Holdings, L.P., NGP Natural Resources X Parallel

Fund, L.P., NOG Royalty Holdings, L.P., Christopher Ray, Jesse Bomer, Tomas Ackerman, David

Albin, and David Hayes (collectively, the “Movants”) file their Sur-Reply in support of their



                                                                                           1
059310.000023 21263206.8
         Case 18-03079 Document 64-1 Filed in TXSB on 10/12/18 Page 2 of 9




Response [Dkt. No. 61] (the “Response”) to Plaintiff’s Supplement to Opposition to Defendants’

Motions to Dismiss [Dkt. No. 59] (the “Plaintiff’s Supplement”).1

         1.        Plaintiff’s Reply is nothing more than an attempt to mask Plaintiff’s failure to

establish standing under 11 U.S.C. § 544(b) to assert TUFTA claims. Specifically, the creditors

cited by Plaintiff in his Supplement2 fall into two groups, neither of which qualify as triggering

creditors under § 544(b) to assert claims under TUFTA § 24.005.3 First, Plaintiff cites creditors

that became creditors after the September 22, 2014, transaction and years after the payment to

Propel Energy in September 2012.4 Second, Plaintiff cites creditors that held different claims on

the Petition Date than those claims they obtained after the 2012 and 2014 transactions.5 In fact, in

order to have a requisite triggering creditor, Plaintiff would have to prevail on convincing this

Court to create new law that would allow a creditor (a) that did not hold a claim whatsoever on

the date of (or even within at least two years after) the 2012 transaction or the 2014 transaction;6

(b) who obtained a claim after the transaction at issue that was subsequently paid off; and (c)

subsequently obtained a different claim that it then held on the Petition Date. Instead of citing any




1
  Capitalized terms not defined herein shall have the meanings ascribed to such terms in Movants’ Response.
2
  Notably, this Court should not even consider the creditors Plaintiff sets forth in his Supplement because he wholly
failed to plead the identity – or even the existence – of any triggering creditor in his Complaint [Dkt. No. 1].
3
  As detailed in Movants’ Response, because a TUFTA action under § 24.006 can only be brought on behalf of
“present” creditors and Plaintiff does not even properly contend that there was a single creditor in existence at the
time of the 2012 transaction or the 2014 transaction, his TUFTA § 24.006 claims must be dismissed. See Movants’
Response at n.15 and ¶ 13.
4
  See Plaintiff’s Supplement at ¶ 4. In fact, the earliest claim Plaintiff alleges that is supported by a review of the
underlying claim —a claim for $7.20—was invoiced on September 29, 2014, more than two years after the September
2012 transfer to Propel Energy and after the September 22, 2014 sale. See Movants’ Response at ¶ 8.
5
  See Plaintiff’s Supplement at ¶ 5 (“[T]hese creditors had different claims and were owed different amounts on the
date of the alleged transfers and the bankruptcy date . . . .”); see also Exhibit A to Plaintiff’s Supplement at ¶ 4 (“To
be clear, the creditors listed in paragraphs 2 and 3 [which are identical to those listed paragraph 4 of Plaintiff’s
Supplement] had different claims and were owed different amounts on the dates specified above.”).
6
  See Movants’ Response at n.15 and ¶ 13. Notably, Plaintiff does not dispute Movants’ assertion that Plaintiff failed
to properly plead an existing creditor at the time of either transaction as a review of the Plaintiff’s cited creditors’
proofs of claim establishes that such creditors only held claims that arose after the September 22, 2014 sale and years
after the payment to Propel Energy in September 2012.
                                                                                                                       2
059310.000023 21263206.8
         Case 18-03079 Document 64-1 Filed in TXSB on 10/12/18 Page 3 of 9




creditor whatsoever that would qualify as a triggering creditor under existing case law, in the

Plaintiff’s Supplement, he attempts to conceal his lack of a triggering creditor by incorrectly

accusing Movants of “misread[ing]” Plaintiff’s cited cases.                The Plaintiff’s allegations and

characterization of cases in the Plaintiff’s Supplement are demonstrably false.

         2.        As an initial matter, the court in In re Houston Drywall, Inc.7 never held that a claim

arising four years after a transfer is made is a “reasonable time” under TUFTA § 24.005. In fact,

the Houston Drywall court specifically found that a claim arising “less than one year after the

[transfer] took place” was a “reasonable time” under TUFTA § 24.005.8 As detailed in Movants’

Response, the Houston Drywall court suggested in dicta in a footnote that the TUFTA four-year

statute of limitations could be a reference point for determining whether a claim arose within a

“reasonable time” after the transfer sought to be avoided was made.9 Thus, Plaintiff’s allegation

that Movants “fail to cite authority that says, in dicta or otherwise, that a claim must arise” within

one year after a transfer is belied by Houston Drywall—the very case he cites.10

         3.        Second, contrary to Plaintiff’s contention, each of Plaintiff’s cited cases in support

of his argument that a TUFTA creditor may hold a different claim as of the transfer date and the

bankruptcy petition date involved other states’ fraudulent transfer statutes that do not contain

TUFTA’s undefined “reasonable time” requirement. Rather, Plaintiff’s cases involve other states’

fraudulent transfer statutes that either (a) adopt the relevant Uniform Fraudulent Transfer Act

language in full (and, therefore, specifically bestow standing on all future creditors, unlike




7
  West v. Seiffert (In re Houston Drywall, Inc.), Adv. Pro. No. 06-03415, 2008 WL 2754526 (Bankr. S.D. Tex. July
10, 2008).
8
  Id. at *19 n.23.
9
  Id.; see also Movants’ Response at ¶ 5.
10
   Plaintiff’s Supplement at ¶ 1.

                                                                                                              3
059310.000023 21263206.8
         Case 18-03079 Document 64-1 Filed in TXSB on 10/12/18 Page 4 of 9




TUFTA) or (b) specifically define the post-transfer time period in which a claim may arise.11

Unlike such cases, the Texas legislature specifically described the only plaintiff allowed to bring

a claim under TUFTA §§ 24.005 and 24.006 as a creditor whose claim “arose before” or “within

a reasonable time after” the transfer date.

         4.        For this Court’s convenience, below is a summary of the relevant cases and

corresponding statutes cited in the Plaintiff’s Supplement,12 each of which apply state statutes with

different language than TUFTA § 24.005 regarding what constitutes a future creditor:

        Cohen v. Sikirica, 487 B.R. 615, 620 (Bankr. W.D. Pa. 2013) (applying Pennsylvania law).
            o Statute: 12 Pa. Const. Stat. § 5104 provides that a transfer is fraudulent as to a
               creditor, “whether the creditor’s claim arose before or after the transfer was made
               or the obligation was incurred.” (emphasis added).13

        SPC Plastics Corp. v. Griffith, 224 B.R. 27, 30 (6th Cir. B.A.P. 1998) (applying a
         superseded version of Ohio law).14
            o Statute: SPC Plastics was decided under the former version of Ohio’s relevant
                fraudulent transfer statute, and the plaintiff brought claims under Ohio Rev. Code
                § 1336.04, which only conferred standing on “present or existing creditors” holding



11
   As discussed below, in the Plaintiff’s Supplement, Plaintiff cites three cases – SPC Plastics Corp. v. Griffith, 224
B.R. 27 (6th Cir. B.A.P. 1998), Belfance v. Bushey, 210 B.R. 95 (B.A.P. 6th Cir. 1997), and Aluminum Mills Corp. v.
Citicorp N. America, Inc. (In re Aluminum Mills Corp.), 132 B.R. 869 (Bankr. N.D. Ill. 1991) – that were decided
under prior state statutes which contained language substantively similar to that in TUFTA § 24.006, providing that
an action may only be brought on behalf of present creditors. Such statutes provided standing only to creditors with
claims arising before the transfer was made and thus are irrelevant to the time period allowed for future creditors—
creditors with claims arising after the transfer was made. None of the prior statutes contained the “reasonable time”
language that TUFTA § 24.005 contains. Notably, the current versions of each state statute provide for the existence
of a future creditor and either adopt the Uniform Fraudulent Transfer Act language in full (In re Aluminum Mills
Corp.) or specifically define the post-transfer time period in which a claim may arise (SPC Plastics and
Belfance). Accordingly, Plaintiff’s argument that the previous, superseded state statutes (containing language
substantively similar to that in TUFTA § 24.006) did not define what constitutes future creditors is irrelevant to
Plaintiff’s TUFTA § 24.005 claims. And, because Plaintiff does not properly contend that there was a single creditor
in existence at the time of the 2012 transaction or the 2014 transaction, such cases are also irrelevant to Plaintiff’s
TUFTA § 24.006 claims.
12
   See Plaintiff’s Supplement at ¶¶ 2 and 3.
13
   The fact that the plaintiff in Cohen also brought claims under 12 Pa. Const. Stat. § 5105 (i.e., fraudulent as only to
present creditors) is a distinction without difference. 12 Pa. Const. Stat. § 5105 allows only creditors with claims
arising “before the transfer was made,” and thus is irrelevant to the time period allowed for future creditors—creditors
with claims arising after the transfer was made under TUFTA § 24.005. See supra n.11.
14
   In their Supplement, Movants inadvertently stated that SPC Plastics involved Pennsylvania law, rather than Ohio
law. However, this does not change or otherwise impact the applicable analysis. See supra n.11.

                                                                                                                       4
059310.000023 21263206.8
         Case 18-03079 Document 64-1 Filed in TXSB on 10/12/18 Page 5 of 9




                   claims “at the time of the transfer” and was silent as to future creditors.15 Unlike
                   Plaintiff’s failure to identify a single creditor in existence at the time of the 2012
                   transaction or the 2014 transaction here, in SPC Plastics it was “undisputed that at
                   least two trade creditors” at the time of the transfer continued to be creditors as of
                   the debtor’s petition date and therefore qualified as “present” creditors. In addition,
                   because SPC Plastics did not involve future creditors, it is irrelevant as to Plaintiff’s
                   TUFTA § 24.005 “future creditor” claims.

        Belfance v. Bushey, 210 B.R. 95 (B.A.P. 6th Cir. 1997) (applying a superseded version of
         Ohio law).
             o Statute: In re Bushey, like SPC Plastics, was also decided under the former version
                of Ohio’s relevant fraudulent transfer statute, and the plaintiff brought claims under
                Ohio Rev. Code §§ 1336.04, 1336.06 and 1336.07, which conferred standing on
                “existing,” “present” or “future creditors.”16 Unlike Plaintiff’s failure to identify a
                single creditor in existence at the time of the 2012 transaction or the 2014
                transaction here, in In re Bushey, two creditors were owed money at the time of the
                transfer and the bankruptcy filing and, thus qualified as “existing” and “present”
                creditors to confer standing.17 In addition, because In re Bushey did not involve
                future creditors, it is irrelevant as to Plaintiff’s TUFTA § 24.005 “future creditor”
                claims.

        In re RCM Global Long Term Cap. Appreciation Fund, Ltd., 200 B.R. 514, 519 (applying
         New York law).
             o Statute: N.Y. Debt. & Cred. Law § 274 provides that a transfer is fraudulent “as to
                creditors and as to other persons who become creditors during the continuance of
                such business or transaction….” (emphasis added).

        Kelly v. Speciale (In re Gregg), Adv. Pro. No. 11-4047, 2013 WL 3989061 (Bankr. M.D.
         Ga. 2013) (applying Georgia law).
            o Statute: Ga. Code Ann. § 18-2-74 provides that a transfer is fraudulent “as to a
                 creditor, whether the creditor’s claim arose before or after the transfer was made or
                 the obligation was incurred….” (emphasis added).18




15
   Moreover, in contrast to TUFTA, the current version of Ohio’s relevant fraudulent transfer law, Ohio Rev. Code §
1336.04(A), provides that a transfer is fraudulent as to a creditor if the claim arose “before or within a reasonable time
not to exceed four years after, the transfer was made.” (emphasis added).
16
   201 B.R. at 101 and n.10. See supra n.15.
17
   201 B.R. at 101 and n.9.
18
   The fact that the plaintiff in Kelly also brought claims under Ga. Code. Ann. § 18-2-75 (i.e., fraudulent as only to
present creditors), is a distinction without difference. Ga. Code. Ann. § 18-2-75 applies only to a creditor whose claim
arose before the transfer was made and thus is irrelevant to the Plaintiff’s claims against Movants because the Plaintiff
has failed to identify a single creditor in existence at the time of the 2012 transaction or the 2014 transaction.
                                                                                                                        5
059310.000023 21263206.8
         Case 18-03079 Document 64-1 Filed in TXSB on 10/12/18 Page 6 of 9




        Aluminum Mills Corp. v. Citicorp N. America, Inc. (In re Aluminum Mills Corp.), 132 B.R.
         869 (Bankr. N.D. Ill. 1991) (applying a superseded version of Illinois law).
            o Statute: Aluminum Mills was decided under the former version of Illinois’ relevant
                fraudulent transfer statute,19 which required “the existence of an unsecured creditor
                whose claim against the debtor was pending at the time of the alleged fraudulent
                transfer.”20 Unlike Plaintiff’s failure to identify a single creditor in existence at the
                time of the 2012 transaction or the 2014 transaction here, in Aluminum Mills it was
                undisputed that “debts which existed at the time of the bankruptcy filing were
                substantially the same debts as those which existed at the time of the [transfer]” and
                thus, the holders of such debts qualified as creditors to confer standing to the
                unsecured creditors’ committee.21 In addition, because Aluminum Mills did not
                involve future creditors, it is irrelevant as to Plaintiff’s TUFTA § 24.005 “future
                creditor” claims.

Accordingly, these cases and their corresponding statutes further emphasize that, in contrast to

such statutes, the exclusive TUFTA plaintiff is a creditor whose claim “arose before” (which

Plaintiff does not properly allege exists for either transfer) or “within a reasonable time after” the

transfer date – not a creditor who obtained a claim after the transfer and then subsequently held a

different claim as of the petition date.22

         5.        Finally, as detailed in Movants’ Motion to Dismiss, it is Plaintiff’s burden to show

that he has standing to bring a fraudulent transfer claim under § 544(b).23 Every case Plaintiff cites

in support of his argument that a TUFTA creditor may hold a different claim as of the transfer date

and the bankruptcy petition date involved “open accounts,” except for two of the cases which did

not address the issue.24 Specifically, in each instance, the respective court relied on the relevant


19
   See Ill. Rev. Stat. Ch. 59 § 4 (repealed); see also supra n.11. Moreover, in contrast to TUFTA, the current version
of Illinois’ relevant fraudulent transfer law, Ch. 740 Ill. Comp. Stat. Act 160/5, provides that a transfer is fraudulent
“as to a creditor, whether the creditor’s claim arose before or after the transfer was made or the obligation was
incurred….”). (emphasis added).
20
   132 B.R. at 889.
21
   Id. at 890.
22
   See supra n.3.
23
   See Movants’ Motion to Dismiss at 25-26.
24
   Two of the cases Plaintiff cites did not discuss whether the debtor must have an open account with a creditor holding
a different claim on the transfer date and petition date in order to confer standing on the creditor. See Cohen, 487 B.R.
at 620 (holding only that “the same creditor [held] a claim at the time of the alleged fraudulent transfer and at the time
the Complaint was filed” and not addressing whether the claim involved an open account); In re RCM Global Long
Term Cap. Appreciation Fund, Ltd., 200 B.R. 514 (recognizing that the defendant was not seeking to dismiss the
                                                                                                                        6
059310.000023 21263206.8
         Case 18-03079 Document 64-1 Filed in TXSB on 10/12/18 Page 7 of 9




state statute (which in each case did not involve TUFTA’s “within a reasonable time” requirement)

and the fact that the debtor had “availability and continuous use of [a] credit facility” with the

claimant25 to find that the claimant qualified as a triggering creditor.26 But a review of the

claimants Plaintiff contends qualify as triggering creditors in the Northstar bankruptcy case27 fails

to reflect that even one of them held a claim based on an open account. Therefore, even assuming

arguendo that TUFTA does not require that a triggering creditor hold the same claim on the

transfer date and the petition date (which Movants deny), the very cases Plaintiff cites reflect that

he does not have standing in any event because, among other things, he has wholly failed to show

that there is a single creditor holding a claim as of the relevant dates based on an open account.

         6.        For these reasons and the reasons in Movants’ Motion to Dismiss Plaintiff’s

Original Complaint [Dkt. No. 19], Movants’ Reply in Support of Movants’ Motion to Dismiss

[Dkt. No. 47], and Movants’ Response [Dkt. No. 61], Movants ask that this Court enter an order

dismissing with prejudice each of Plaintiff’s causes of action asserted against Movants in

Plaintiff’s Original Complaint.



Dated: October 12, 2018.




fraudulent transfer action, but noting that the creditors had claims for unpaid “services” at both the time of the transfer
and the petition date).
25
   SPC Plastics Corp, 224 B.R. at 31. See also Belfance, 210 B.R. at 99 (explaining an open account as a credit-debt
relationship based “on a revolving charge or open account,” such as a line of credit a debtor has with a lending
institution).
26
   See SPC Plastics Corp., 224 B.R. at 30 (“It is undisputed that at least two trade creditors with open accounts at the
time of the LBO were creditors of the Debtor on the same open accounts at the time of the bankruptcy filing.”);
Belfance, 210 B.R. at 99 (“Citibank Visa and Citibank MasterCard [were] [e]ach owed a debt on a revolving charge
or open account.”); Kelly, 2013 WL 3989061 at *8 and n.10 (defendant did not dispute that seven credit card claimants
held allowable unsecured claims as of the petition date and the transfer dates or anytime thereafter based on “an open-
ended, revolving loan”); Aluminum Mills Corp., 132 B.R. at 890 (“[T]he Complaint elaborates by describing the open
accounts as trade accounts under which Debtor has continuously owed money to the creditor.”).
27
   See Plaintiff’s Supplement at ¶¶ 4, 8.
                                                                                                                         7
059310.000023 21263206.8
         Case 18-03079 Document 64-1 Filed in TXSB on 10/12/18 Page 8 of 9




                                            Respectfully submitted,


                                             THOMPSON & KNIGHT LLP

                                             By: /s/ David M. Bennett
                                                David M. Bennett
                                                Bar No. 02139600
                                                Stephen C. Rasch
                                                Bar No. 16551420
                                                Cassandra Sepanik Shoemaker
                                                Bar No. 24070592
                                                Julie C. Abernethy
                                                Bar No. 24056947

                                                1722 Routh Street, Suite 1500
                                                Dallas, Texas 75201
                                                Telephone: (214) 969-1700
                                                Facsimile: (214) 969-1751

                                             ATTORNEYS    FOR     NGP   ENERGY
                                             CAPITAL MANAGEMENT, LLC; NGP X
                                             US HOLDINGS, L.P.; NGP NATURAL
                                             RESOURCES X, L.P.; NGP X PARALLEL
                                             HOLDINGS,   L.P.;   NGP   NATURAL
                                             RESOURCES X PARALLEL FUND, L.P.;
                                             NOG   ROYALTY      HOLDINGS,   LP;
                                             CHRISTOPHER RAY; JESSE BOMER;
                                             TOMAS ACKERMAN; DAVID ALBIN;
                                             AND DAVID HAYES




                                                                                8
059310.000023 21263206.8
         Case 18-03079 Document 64-1 Filed in TXSB on 10/12/18 Page 9 of 9




                               CERTIFICATE OF SERVICE


         I hereby certify that on this 12th day of October, 2018, a true and correct copy of the
 foregoing was served (i) on the parties via the Court’s electronic notification system; and
 (ii) on the below parties by regular US mail.

                                            /s/ David M. Bennett
                                            David M. Bennett


William R. Greendyke
Robert Bernard Bruner
1301 McKinney, Suite 5100
Houston, TX 77010

R. Paul Yetter
Robert K. Ellis
Wyatt J. Dowling
811 Main, Suite 4100
Houston, Texas 77002

John F. Higgins
State Bar No. 24062714
1000 Main St., 36th Floor
Houston, Texas 77002

Stephen B. Edmundson
Gregory S. Hudson
1221 McKinney Street, Suite 2900
Houston, Texas 77010




059310.000023 21263206.8
